MEMORANDUM OPINION
                                         No. 04-11-00484-CV

                              IN THE INTEREST OF M.R.R., a Child

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-15120
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: September 28, 2011

DISMISSED FOR LACK OF JURISDICTION

           On October 20, 2009, an order in suit to modify the parent-child relationship and an order

for contempt was entered against appellee, Lisa Bronstad. On September 9, 2010, Bronstad filed

an original petition for bill of review in the trial court, seeking to vacate these orders. On June

13, 2011, the trial court granted the petition for bill of review and vacated these orders. Appellant

Peter Ray Rios then filed a notice of appeal.

           In Jordan v. Jordan, 907 S.W.2d 471, 472 (Tex. 1995), the supreme court held that “[a]

bill of review [that] sets aside a prior judgment but does not dispose of the case on the merits is

interlocutory and not appealable.” See also Hartford Underwriters Ins. v. Mills, 110 S.W.3d 588,
                                                                                    04-11-00484-CV


591 (Tex. App.—Fort Worth 2003, no pet.). Thus, the supreme court held that the court of

appeals lacked jurisdiction over the appeal. Jordan, 907 S.W.2d at 472.

       Therefore, on August 24, 2011, we ordered appellant to show cause why this appeal

should not be dismissed for lack of jurisdiction. Appellant has filed a motion to dismiss this

appeal without prejudice, agreeing that we lack jurisdiction over this appeal. We, therefore, grant

the motion and dismiss this appeal for lack of jurisdiction.



                                                               PER CURIAM




                                                -2-